In re Denning, William; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. H, No. 96-3934; to the Court of Appeal, Fifth Circuit, No. 00-KH-1120.
Writ granted in part; otherwise denied. The district attorney is ordered to provide relator with an estimate of the costs of reproducing public records relator has requested and to which relator is entitled. La. Const, art. XII, Section 3; R.S. 44:31; R.S. 44:31.1; Landis v. Moreau, 00-1157, p. 6 (La.2/21/00), 779 So.2d 691, 695; Range v. Moreau, 96-1607 (La.9/3/96), 678 So.2d 537. In addition, because relator cannot appear in person, the district attorney is directed to provide relator with an estimate and, if appropriate, copies by mail. See Elliott v. District Attorney, 98-1804 p. 5-6 (La.App. 1st Cir.9/14/95), 664 So.2d 122, 125.